Per Curiam.

It is a very bad practice by the Clerk of tire County Court to send his original files and minutes into this Court, and may be attended with manifest inconveniences. Here it was probably intended to save time, as .it is probable the Clerk had not made up his recoids of the last term so as to embrace the cause. But as the originals are manifestly of greater import than the copies, and as they are in this Court, the Court will not inquire how they came here, but will proceed upon them.
Let the files of the County Court, with the certificate of the judgment accompanying them, be read in evidence.